Exhibit 10.1

PARSLEY ENERGY, INC.

January 9, 2018

Bryan Sheffield

303 Colorado Street, Suite 3000

Austin, Texas 78701

Dear Bryan:

This letter sets out the understanding between you and Parsley Energy, Inc. (the
“Company) in connection with your transition from the role of Chairman of the
Board and Chief Executive Officer (“CEO”) of the Company to Executive Chairman.

On January 9, 2018, the Board of Directors of the Company (the “Board”) approved
your transition to the newly created position of Executive Chairman of the
Board, to be effective January 1, 2019 (the “Transition Date”), on which date
you will no longer serve as CEO. It is currently contemplated by you and the
Company that you will serve in the position of Executive Chairman from the
Transition Date until December 31, 2019, at which time you will retire as an
officer and employee of the Company but continue to serve as Chairman of the
Board, a non-employee director position. In connection with this transition, the
Compensation Committee of the Board has approved the following compensation
arrangements for you, effective as of the Transition Date (subject to the
Company’s payroll practices maintained for all officers of the Company):

 

  •   your employment agreement, as amended (the “Employment Agreement”), will
remain in effect until such time as you are no longer an employee or officer of
the Company;

 

  •   your base compensation, benefits, and the limited perquisites to which you
are entitled will remain at the same level as in effect immediately prior to the
Transition Date, and you will be eligible to receive an annual cash bonus for
the 2019 fiscal year; however, you will not be granted new equity awards while
you are serving as Executive Chairman; and

 

  •   upon your retirement as an officer and employee of the Company, your
compensation shall transition to that of a nonemployee director, as determined
by the Board and Compensation Committee.

You will be an employee and officer of the Company (but not the principal
executive officer if a new CEO is appointed) for all purposes throughout the
period that you serve as Executive Chairman, including, without limitation, for
purposes of any long-term incentive plan awards granted to you prior to your
appointment as Executive Chairman. By signing below you agree and acknowledge
that the above compensation arrangements, as well as your transition to serving
solely as Executive Chairman and subsequently as Chairman of the Board, in and
of themselves, do not give rise to a right on your part to terminate your
employment with the Company and its subsidiaries for “Good Reason” (as such term
is defined in your Employment Agreement).

 

1



--------------------------------------------------------------------------------

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit your right to resign from the Board
at any time or limit the rights of the stockholders of the Company.

If you agree that the foregoing properly sets forth our understanding, please
sign both copies of this letter and return one executed copy to me, keeping the
other for your records.

Executed as of the date first set forth above.

 

PARSLEY ENERGY, INC.

/s/ Colin W. Roberts

Colin W. Roberts Executive Vice President—General Counsel

 

AGREED AND ACCEPTED:

/s/ Bryan Sheffield

Bryan Sheffield Chairman of the Board and Chief Executive Officer Parsley
Energy, Inc.

 

2